Citation Nr: 0704001	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome, effective January 24, 2002, 
through June 20, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome, effective June 21, 2006.

3.  Entitlement to an initial rating in excess of 20 percent 
for cervical strain, status post cervical diskectomy and 
fusion of C5-C6 and radiculopathy to the left upper 
extremity.

4.  Entitlement to an initial compensable rating for 
hemorrhoids, status post hemorrhoidectomy.


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1980 to January 2002.  

In June 2005, the veteran had a hearing at the Board before 
the undersigned Veterans Law Judge.

In August 2005, the Board remanded the case for further 
development.  

Following the requested development, the Appeals Management 
Center (AMC) in Washington, D.C. increased the rating from 10 
percent to 30 percent for the veteran's service-connected 
irritable bowel syndrome.  That rating became effective June 
21, 2006.  The RO confirmed and continued the initial 20 
percent rating for the veteran's service-connected cervical 
spine disability, as well as the initial noncompensable 
rating for his service-connected hemorrhoids.  Thereafter, 
the case was returned to the Board for further appellate 
action.

The issues concerning entitlement to an increased rating for 
the veteran's irritable bowel syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC in Washington, D.C. 


FINDINGS OF FACT

1.  Since service connection became effective January 24, 
2002, the veteran's cervical spine disability, manifested 
primarily by mild tenderness over the left side of the neck; 
very mild muscle spasm over posterior cervical spine; a pale, 
non-disfiguring 5 cm scar on the anterior neck; decreased 
sensation in the C5 distribution of the left upper extremity; 
flexion from zero to at least 28 degrees; and a combined 
range of cervical spine motion of at least 250 degrees, has 
been productive of no more than moderate impairment.  

2.  Since service connection became effective January 24, 
2002, the veteran's hemorrhoids, manifested primarily by 
complaints of rectal pain, have been productive of no more 
than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for cervical strain, status post cervical diskectomy 
and fusion of C5-C6 and radiculopathy to the left upper 
extremity have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (effective 
prior to September 22, 2002, and revised effective 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).

2.  The criteria for an initial compensable rating for 
hemorrhoids, status post hemorrhoidectomy, have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased initial ratings for his service-connected 
cervical spine disability and his service-connected 
hemorrhoids.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in September 2005 and June 2006, the RO 
informed the veteran that in order to establish entitlement 
to an increased rating for the foregoing disabilities, the 
evidence had to show that such disabilities had gotten worse.

The RO notified the veteran of the following:  (1) the 
information and evidence not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claims 
for increased ratings for cervical spine disability and for 
hemorrhoids was not sent to the veteran until after the 
initial rating action in October 2002.  Nevertheless, any 
defect with respect to the timing of that notice was harmless 
error.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran of the evidence which had been obtained in 
support of the veteran's appeal.  

In this regard, the Board is aware of VA's responsibility to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection for a particular disorder is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In conjunction with its June 2006 letter, the veteran 
informed the veteran of the considerations set forth in 
Dingess/Hartman.  

In any event, following the duty-to-assist notices, the RO 
granted the veteran additional time to develop the record; 
and thereafter, the RO readjudicated the veteran's appeal.  
Thus, the veteran had ample opportunity to participate in the 
development of his claims.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims for increased ratings for 
cervical spine disability and for hemorrhoids.  It appears 
that all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  Indeed, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support either 
of those claims.  

At his June 2005 hearing, the veteran reported that from 
January 2002 to June 2005, he had been treated for his 
service-connected disabilities at Eisenhower Army Medical 
Center.  In September 2005, the RO requested those records 
directly from that facility and informed the veteran of that 
request.  The RO received no response, and in December 2005, 
it made a second request.  

In January 2006, Eisenhower Army Medical Center responded 
that it had no records under the veteran's Social Security 
Number.  

In the SSOC, issued in September 2006, the RO notified the 
veteran that records from the Eisenhower Army Medical Center 
were unavailable.  Since that time, VA has received no 
correspondence from the veteran.

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect the claims 
for increased ratings for cervical spine disability or for 
hemorrhoids.  As such, there is no prejudice to the veteran 
due to a failure to assist him with the development of those 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The RO's October 2002 decision on appeal, which granted 
service connection for cervical spine disability and 
hemorrhoids, was an initial rating award.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply; that is, from the effective date of 
service connection, separate ratings may be assigned for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

In this regard, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A.  The Cervical Spine

The RO has rated the veteran's service-connected cervical 
spine disability as intervertebral disc syndrome.

In December 2001, when the RO received the veteran's claim 
for service connection for cervical spine disability, 
intervertebral disc syndrome was rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

A 20 percent rating was warranted for intervertebral disc 
syndrome which was productive of moderate impairment and 
manifested by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

A 40 percent rating was warranted for intervertebral disc 
syndrome which was productive of severe impairment and 
manifested by recurring attacks with intermittent relief.  
Id.

Potentially applicable in rating the veteran's cervical spine 
disability in December 2001 was 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).  Under that code, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine, while a 30 percent rating was warranted for severe 
limitation of motion.

During the pendency of the veteran's appeal, VA revised the 
criteria for rating intervertebral disc syndrome.  (See 67 
Fed. Reg. 54345-54349 (August 22, 2002)).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the previous 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(Although VA revised the rating criteria, it did not change 
the Diagnostic Code's numeric designation.)  

A 20 percent rating was warranted for intervertebral disc 
syndrome, manifested by incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)

A 40 percent rating was warranted for intervertebral disc 
syndrome, manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the previous 12 months.  Id.

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

Effective September 26, 2003, VA again revised the rating 
schedule with respect to evaluating the veteran's 
intervertebral disc syndrome.  68 Fed. Reg. 51454 - 51456 
(August 27, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006)).  

Under the revised regulations, intervertebral disc syndrome 
is to be rated in one of two ways:  either on the basis of 
the total duration of incapacitating episodes noted above or 
on the basis of the following general rating formula set 
forth in 38 C.F.R. § 4.71a:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine.

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and the combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate Diagnostic Code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will, therefore, evaluate the veteran's service-
connected cervical spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

The Board provided the veteran with the old and new 
regulatory criteria in the SOC.  Since that time, the veteran 
has presented additional argument in support of his claim 
(see, e.g., the transcript of his hearing before the 
undersigned Veterans Law Judge) and has been examined by VA 
to determine the extent of his service-connected cervical 
spine disorder (report of VA examination performed in July 
2006).  Thus, the veteran has had ample opportunity to 
develop the record in light of the revised regulatory 
criteria.  Accordingly, there is no prejudice to the veteran 
in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Also effective September 26, 2003, VA eliminated Diagnostic 
Code 5290 and added Diagnostic Code 5237 for evaluating 
cervical spine strain.  Such disability was to be rated in 
accordance with the foregoing General Rating Formula for 
Diseases and Injuries of the Spine.  68 Fed. Reg. 51454 - 
51456 (August 27, 2003) 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

A review of the service medical records shows that in January 
2000, the veteran underwent a diskectomy and anterior 
cervical disc fusion of C5 - C6.

During his last year of service, the veteran complained of 
chronic neck pain with radiation to the left upper extremity.  
A neurosurgical consultation in March 2001, revealed 
limitation of motion of the cervical spine and reflexes of 
1+.  However, the veteran's strength was 5/5.  

In August 2001, the veteran demonstrated flexion of the 
cervical spine to 35 degrees and extension to 25 degrees.  An 
electromyogram and nerve conduction studies were negative for 
evidence of cervical radiculopathy.  

In January 2002, a Physical Evaluation Board found that the 
veteran was unfit for further service, due in part to chronic 
neck pain, status post diskectomy and fusion, which was 
productive of slight impairment.  Consequently, he retired 
due to permanent disability.  

More recent evidence, such as the reports of VA examinations 
performed in September 2002 and July 2006, shows that the 
veteran continues to complain of neck pain radiating to the 
left upper extremity.  

On examination, there is mild tenderness over the left side 
of the veteran's neck and very mild muscle spasm over 
posterior cervical spine.  There is also a pale, 5 cm scar on 
his anterior neck with some numbness over the scar, as well 
as some decrease sensation in the C5 distribution of the left 
upper extremity.  Despite such findings, there is no 
competent evidence of separately ratable neurologic 
disability. 

The veteran also some limitation of cervical spine motion; 
however, there is no evidence of ankylosis.  Rather, the 
veteran is able to flex his cervical spine from zero to at 
least 28 degrees and able to extend his cervical spine from 
zero to at least 42 degrees.  He is able to accomplish 
lateral bending to at least 30 degrees, bilaterally, as well 
as rotation to at least 75 degrees on the right and to at 
least 40 degrees on the left.  

While the veteran reports that he is no longer able to do 
yard work or participate in recreational activities, he is 
able to perform activities of daily living and continues to 
be gainfully employed.  In this regard, there is no competent 
evidence that his cervical spine disability is productive of 
any more than moderate impairment.  

The veteran states that he has painful flare-ups 7 or 8 times 
a year, as well as weakness, and a lack of endurance 
associated with his cervical spine disability.  However, 
there is no competent evidence of any incapacitating episodes 
as defined by VA.  There is also no competent evidence of any 
associated incoordination, deformity, swelling, atrophy, 
heat, discoloration, or crepitus.   

Whether rated under the diagnostic code in effect at the 
outset of the veteran's claim or under any of the revisions 
which occurred during the pendency of the appeal, the 
symptoms of the veteran's cervical spine disability do not 
meet or more nearly reflect the schedular criteria for a 
rating in excess of 20 percent.  Accordingly, the current 
evaluation is confirmed and continued.

B.  Hemorrhoids

Finally, the veteran seeks an initial compensable rating for 
hemorrhoids.  

A noncompensable rating is warranted for hemorrhoids which 
are productive of mild or moderate disability.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
which are irreducible and which have excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted when there is persistent bleeding and secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  

The service medical records show that on several occasions in 
the early and mid-1980's, the veteran was treated for 
hemorrhoids.  However, there was no evidence during service 
that such hemorrhoids were large or irreducible with 
excessive redundant tissue evidencing frequent recurrences.  
The record was also negative for objective findings of 
associated bleeding, secondary anemia, or fissures.  Although 
the veteran underwent and incision and drainage of a 
thrombosed external hemorrhoid, in March 1983, there was no 
evidence of associated thrombosis on any other occasion.  

Indeed, after the mid-1980's, the veteran's hemorrhoids were 
manifested by no more than a hemorrhoidal tag (See, e.g., 
examination reports, dated in May 1993 and February 2001).

More recent records, such as the reports of VA examinations 
in December 2002 and July 2006, show that the veteran 
continues to report rectal discomfort and some bleeding.  
While he currently has internal and external hemorrhoids for 
which he takes over-the-counter medication, there is no 
evidence that they are large or thrombosed or irreducible.  
Moreover, there is no objective evidence of bleeding, 
fissures, excoriation of the rectal tissue, ulceration, or 
associated anemia.  In fact, there is no competent evidence 
that the veteran's hemorrhoids are productive of any more 
than moderate impairment.  

Absent such evidence, the level of impairment caused by the 
veteran's hemorrhoids does not meet or more nearly reflect 
the criteria for a compensable rating.  Accordingly, the 
initial rating is confirmed and continued.



C.  Additional Considerations

In arriving at these decisions, the Board has considered the 
possibility of staged ratings noted in Fenderson.  However, 
the evidence of record shows that the manifestations of the 
veteran's service-connected cervical spine disability and 
hemorrhoids have been generally consistent since January 24, 
2002, the date that service connection and the current 
disability ratings became effective.  Accordingly, there is 
no basis to invoke the principle of staged ratings.


ORDER

An initial rating in excess of 20 percent for cervical 
strain, status post cervical diskectomy and fusion of C5-C6 
and radiculopathy to the left upper extremity, is denied.

An initial compensable rating for hemorrhoids, status post 
hemorrhoidectomy is denied. 


REMAND

The veteran also seeks an increased rating for his service-
connected irritable bowel syndrome.

By a rating action in October 2002, the RO granted the 
veteran's claim of service connection for irritable bowel 
syndrome.  The RO assigned a 10 percent schedular rating, 
effective January 24, 2002, the date after the veteran's 
retirement from service.  

In September 2006, following the Board's remand, the RO 
obtained additional evidence and raised the veteran's rating 
for irritable bowel syndrome from 10 to 30 percent, effective 
June 21, 2006.  In so doing, the RO effectively confirmed and 
continued the initial 10 percent rating effective from 
January 24, 2002, through June 20, 2006.  

The RO notified the veteran of that decision and provided him 
with a copy.  The RO stated that since 30 percent was the 
highest schedular rating available for irritable bowel 
syndrome, such rating was considered a full grant of 
benefits.  However, the RO did not set forth the reasons and 
bases for confirming the 10 percent rating from January 24, 
2002, through June 20, 2006.  In this regard, the RO did not 
issue the veteran an SSOC.  38 C.F.R. § 19.31 (2006).  

Although 30 percent is the highest schedular evaluation for 
irritable bowel syndrome, the veteran has not withdrawn his 
claim for an increased rating for that disorder. 

In fact, during his June 2005 hearing, the veteran raised 
contentions to the effect that the rating schedule was 
inadequate to properly evaluate his irritable bowel syndrome.  
He testified that due to irritable bowel syndrome he was 
incontinent approximately 6 times a month and that had to 
wear an adult diaper.  He also testified that he missed 
approximately 50 to 60 days a year from his job with the 
Augusta Chronicle and that had left jobs and quit school due 
to absenteeism associated with his irritable bowel syndrome.  

Neither the veteran's employment records nor his school 
records have been requested for association with the claims 
file.

In any event, since the veteran has the highest schedular 
evaluation for irritable bowel syndrome, his hearing 
testimony raises a potential claim for an increased rating on 
an extraschedular basis.  38 C.F.R. § 3.321 (b)(1) (2006); 
VAOPGCPREC 6-96.  Accordingly, the veteran must be notified 
of the criteria to establish such a rating.  



In light of the foregoing, additional development of the 
record is warranted with respect to the claim for an 
increased rating for irritable bowel syndrome.  Accordingly, 
this appeal is REMANDED for the following actions:

1.  Issue the veteran an SSOC with 
respect to the RO's rating action in 
September 2006.  Such SSOC must include, 
but is not limited to, the reasons and 
bases for confirming the initial 10 
percent rating for hemorrhoids from 
January 24, 2002, through June 20, 2006.

The SSOC must also include the criteria 
for an extraschedular rating for 
irritable bowel syndrome.  38 C.F.R. 
§ 3.321(b).  

2.  In addition to the SSOC, send the 
veteran a letter concerning VA's duty to 
assist him in the development of his 
claim for an extraschedular rating for 
irritable bowel syndrome.

3.  Request that the veteran provide a 
history of his employment since service, 
including, but not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment.  
Specifically, request that the veteran 
provide such information with respect to 
his employment at the Augusta Chronicle.  

For any period that the veteran was self-
employed, request that he identify the 
people who hired him, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom he worked.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
4.  When the actions requested in 
paragraph 2 have been completed, contact 
each employer/former employer and request 
copies of the veteran's employment 
records, including, but not limited to, 
time and attendance records; the reasons 
for any absences; medical records; job 
descriptions; reports of job training; 
reports of duty limitations or job 
changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
reports of union involvement; and reports 
of termination and any associated 
severance pay.  

In particular, request such records from 
the Augusta Chronicle.  

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

For any period that the veteran was self-
employed, request a letter containing 
such information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked.  

Also request that the veteran provide any 
such information in his possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If records of the veteran's employment 
with a private employer are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

5.  Request that the veteran identify 
educational institutions he attended and 
time frames for his attendance.  Also 
request that he identify periods where he 
had to stop his education or the courses 
he had to drop as a result of his 
service-connected irritable bowel 
syndrome.  

Then request that the each educational 
institution provide a transcript of the 
veteran's courses.  Also request that the 
institution provide the reason and any 
associated documentation for the 
veteran's failure to complete a 
particular course or for termination of 
his education.  

6.  When all of the requested actions 
have been completed, undertake any other 
necessary development, such as scheduling 
any indicated VA examinations, and then 
readjudicate the issue of entitlement to 
an increased rating for irritable bowel 
syndrome on a schedular and 
extraschedular basis.  In so doing, 
consider the possibility of an initial 
rating in excess of 10 percent for 
irritable bowel syndrome for the period 
from January 24, 2002, through June 20, 
2006, as well as the possibility of a 
rating in excess of 30 percent, effective 
June 21, 2006.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


